DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first inner pod and a second inner pod that are differently structured”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per the independent Claim 18, the limitation “a first inner pod and a second inner pod that are differently structured” is recited in the claim. The phrase is indefinite insofar as it is unclear what structure is encompassed by the term “differently structured”. 
For examination purposes, the Examiner considers the phrase “differently structured” to mean two inner pods.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 14 and 24-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puerto et al. [US 20110001955 A1, hereafter Puerto].
As per Claims 1 and 24, Puerto teaches a reticle storage pod 1250 (See fig. 12), comprising: 
a base 1258, having a plurality of support members, each of the support members configured for supporting a corner of a reticle and each of the support members extending upward to form a pair of limiting blocks, the pair of limiting blocks respectively located on two side surfaces of the corner (See fig. 12); and 
a cover 1264, having a plurality of elastic hold-down mechanisms respectively corresponding to the plurality of support members, each of the elastic hold-down mechanisms comprising at least one elastic arm, the elastic arm acting on the corner of the reticle supported by the support member; 
wherein, when the cover covers the base to accommodate the reticle, the pair of limiting blocks limit a horizontal movement of the elastic arm (See fig. 12-13, Para 115-116).
As per Claims 2 and 25, Puerto teaches the reticle storage pod according to claim 1, wherein the support member has a pair of inclined surfaces, and the pair of inclined surfaces are respectively engaged with lower edges of two sides of the corner (See fig. 13).
As per Claim 3, Puerto teaches the reticle storage pod according to claim 1, wherein the elastic hold-down mechanism comprises a body and the pair of elastic arms extending in different directions from the body, each of the elastic arms has a limiting portion and an inclined surface extending from the limiting portion, and the two inclined surfaces of the pair of elastic arms are respectively engaged with upper edges of the two sides of the corner (See fig. 13, Para 116).
As per Claim 4, Puerto teaches the reticle storage pod according to claim 3, wherein the pair of limiting blocks limits the two limiting portions of the pair of elastic arms (See fig. 12, at the edge of the reticle 1).
As per Claim 5, Puerto teaches the reticle storage pod according to claim 3, wherein the two inclined surfaces of the pair of elastic arms extend away from the limiting portion and are coupled to each other (See fig. 12, at the edge of the reticle 1).
As per Claim 6, Puerto teaches a reticle storage pod (See fig. 12), comprising: 
an inner pod (inner capsule 1263), comprising a cover, a base and a securing mechanism, the cover and the base engaging with each other to define a storage space, the securing mechanism configured to secure a reticle in the storage space (Para 116); and 
an outer pod (outer box 1252), comprising an outer cover and an outer base, the outer cover and the outer base engaging with each other to accommodate the inner pod therein (Para 116); 
wherein, the outer cover has a flat top surface and a surrounding sidewall extending downward from the flat top surface, the surrounding sidewall is provided with at least a pair of handles, and the pair of handles do not exceed a height of the flat top surface (See fig. 12).
As per Claim 7, Puerto teaches the reticle storage pod according to claim 6, wherein a top surface of the outer base is provided with a plurality of coupling pins which support the base of the inner pod (See fig. 12).
As per Claims 8 and 9, Puerto teaches the reticle storage pod according to claim 6, wherein the outer cover is provided with at least one hold-down mechanism 1268 which acts on the cover to secure the inner pod (Para 116).
As per Claim 10, Puerto teaches the reticle storage pod according to claim 9, wherein the securing mechanism comprises at least one support member provided on the base, and at least one elastic hold-down mechanism provided correspondingly to the support member on the cover, and when the outer cover and the outer base are engaged to accommodate the inner pod, the hold-down column produces pressure against the elastic hold-down mechanism so that the elastic hold-down mechanism secures the reticle (See fig. 12 and 13, Para 116).
As per Claim 11, Puerto teaches the reticle storage pod according to claim 8, wherein the hold-down mechanism is a hold-down rib, and the hold-down rib presses against an upper surface of the cover of the inner pod when the outer cover and the outer base are engaged to accommodate the inner pod (See fig. 13).
As per Claim 14, Puerto teaches the reticle storage pod according to claim 6, wherein the securing mechanism comprises at least one support member provided on the base, and at least one reticle retainer provided correspondingly to the support member on the cover, the reticle retainer comprises at least one elastic arm, and when the cover and the base are engaged to accommodate the reticle, the support member supports a corner of the reticle, and the elastic arm of the reticle retainer engages with the corresponding the corner so that the securing mechanism secures the reticle (See fig. 12).
As per Claim 26, Puerto teaches 26. The method for securing a reticle according to claim 24, wherein the elastic hold-down mechanism 1268 comprises a body and a pair of elastic arms, and each of the elastic arms has a limiting portion and an inclined surface extending from the limiting portion (See fig. 12).
As per Claim 27, Puerto teaches 27. The method for securing a reticle according to claim 26, comprising: engaging the two inclined surfaces of the pair of elastic arms respectively with upper edges of two sides of the corner when the cover and the base are engaged with each other to accommodate the reticle (See fig. 12).
As per Claim 28, Puerto teaches 28. The method for securing a reticle according to claim 26, wherein the pair of elastic arms extend in different directions from the body (See fig. 12).
As per Claim 29, Puerto teaches 29. The method for securing a reticle according to claim 26, wherein distal ends of the pair of elastic arms are coupled to each other (See fig. 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puerto in view of Ota [US 20150131069 A1].
As per Claims 12 and 13, Puerto teaches the reticle storage pod according to claim 11.
Puerto does not explicitly teach wherein the upper surface of the cover has a recess formed thereon at a position corresponding to the hold-down rib, so that the hold-down rib presses in the corresponding the recess when the outer cover and the outer base are engaged to accommodate the inner pod.
Ota teaches on the inner surface of the outer dome 37 of the outer pod 39A, a biasing member 78 is fixed at a position approximately opposite to the opening 51b of the cover member 51 and the biasing member 78 biases the free end of the leaf spring 71B of the conduction mechanism 70B toward the reticle R1. By this, the conduction pin 72B is biased so as to come into contact with the electroconductive film 13 of the reticle R1. When the biasing member 78 biases the apical end of the conduction pin 72B toward the electroconductive film 13 of the reticle R1, even if an oxide film is formed on the surface of the electroconductive film 13, the conduction pin 72B will easily pass through (or break) the oxide film to reach the electroconductive film 13 (See fig. 8, Para 78).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate hold-down element as claimed in order to effectively secure the reticle.
As per Claim 15, Puerto teaches a reticle storage pod, comprising: 
an inner pod (inner capsule 1263), adapted for being received in an outer pod 1252, a plurality of hold-down mechanisms 1268 provided on a surface of an inner side of the outer pod, the inner pod comprising a cover, a base and a plurality of securing mechanisms, the cover and the base engaged to define a storage space, the securing mechanism configured to secure a reticle so as to be stored in the storage space (See fig.. 12, Para 116).
Puerto does not explicitly teach wherein, an upper surface of the cover has a plurality of recesses formed thereon at positions respectively corresponding to the plurality of the hold-down mechanisms, and when the inner pod is accommodated in the outer pod, the recesses of the cover are respectively engaged with the hold-down mechanisms to obtain a hold-down force for securing and positioning the inner pod so as to enhance securing of the reticle by the securing mechanism.
Ota teaches on the inner surface of the outer dome 37 of the outer pod 39A, a biasing member 78 is fixed at a position approximately opposite to the opening 51b of the cover member 51 and the biasing member 78 biases the free end of the leaf spring 71B of the conduction mechanism 70B toward the reticle R1. By this, the conduction pin 72B is biased so as to come into contact with the electroconductive film 13 of the reticle R1. When the biasing member 78 biases the apical end of the conduction pin 72B toward the electroconductive film 13 of the reticle R1, even if an oxide film is formed on the surface of the electroconductive film 13, the conduction pin 72B will easily pass through (or break) the oxide film to reach the electroconductive film 13 (See fig. 8, Para 78).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate hold-down element as claimed in order to effectively secure the reticle.
As per Claim 16, Puerto in view of Ota teaches the reticle storage pod according to claim 15.
Ota further disclosed wherein the recess has a lower surface and a surrounding side surface surrounding the lower surface, the surrounding side surface has an outline, and the cover exposes the securing mechanism on a lower surface beneath the recess (See fig. 8, Para 78).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate hold-down element as claimed in order to effectively secure the reticle.
As per Claim 17, Puerto in view of Ota teaches the reticle storage pod according to claim 16.
Ota further disclosed wherein the hold-down mechanism is a hold-down rib 78, which has the outline corresponding to the recess, and when the inner pod is accommodated in the outer pod, the hold-down rib correspondingly presses against the lower surface of the recess (See fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate hold-down element as claimed in order to effectively secure the reticle.

10.	Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puerto.
As per Claim 18, Puerto teaches a reticle storage pod (See fig. 12), comprising: 
an outer pod 1252, comprising an outer cover 1256 and an outer base 1254, the outer cover and the outer base engaged with each other to securely accommodate an inner pod 1264, the inner pod is adapted for storing a reticle (Para 116); 
wherein, the outer cover is provided with at least one first hold-down mechanism and a second hold-down mechanism, and the first hold-down mechanism and the second hold-down mechanism are adapted for acting on a cover of the inner pod.
the outer cover is provided with at least one first hold-down mechanism and a second hold-down mechanism, and the first hold-down mechanism and the second hold-down mechanism 1268 are adapted for acting on a cover of the inner pod (See fig. 12-13).
Puerto does not explicitly teach a first inner pod and a second inner pod that are differently structured.
The prior art to Puerto discloses the claimed invention except for a first inner pod and a second inner pod that are differently structured. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate a known inner pod, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
As per Claim 19, Puerto teaches the reticle storage pod according to claim 18, wherein the first hold-down mechanism and the second hold-down mechanism respectively extend from a lower surface of the outer cover by different heights, so that the first hold-down mechanism and the second hold-down mechanism are able to engage with a corresponding structure of the cover of the first inner pod and another corresponding structure of the cover of the second inner pod respectively (See the hold-down elements 1268 in fig. 12).

Claim(s) 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puerto as applied in claim 18 above, in view of Hsueh et al. [US 20200249563 A1, hereafter Hsueh].
As per Claims 20-23, Puerto teaches the reticle storage pod according to claim 18, wherein the first hold-down mechanism is a hold-down column, the second hold-down mechanism is a hold-down rib having a horseshoe-shaped outline (See the hold-down elements 1268 in fig. 12).
Puerto does not explicitly teach the hold-down column is located on an inner side of the horseshoe-shaped outline of the hold-down rib.
Hsueh teaches the guide trench structure 1432A that has a substantially W-shaped structure, the guide trench structure 1432B has a substantially U-shaped structure, the guide trench structure has a substantially V-shaped structure (See fig. 14Para 68-72).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the claimed shape element in order to effectively secure the reticle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/Primary Examiner, Art Unit 2882